Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 1 of 21 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

                                          :
FIRST MERCURY INSURANCE COMPANY,          :
      Plaintiff,                          :
                                          :
v.                                        :                     CASE NO.:
                                          :
THE CADILLAC LOUNGE, LLC,                 :
      Defendant.                          :
__________________________________________:

                         COMPLAINT FOR DECLARATORY JUDGMENT

               1.   Plaintiff FIRST MERCURY INSURANCE COMPANY, by and through

undersigned counsel, files this Complaint for Declaratory Judgment against Defendant, THE

CADILLAC LOUNGE, LLC, and alleges as follows:

                                        NATURE OF ACTION

               2.   Plaintiff FIRST MERCURY INSURANCE COMPANY (“Plaintiff” or “FMIC”)

brings this action for a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57

to obtain a declaration regarding FMIC’s contractual obligations to defend and indemnify

Defendant, THE CADILLAC LOUNGE, LLC (“Defendant” or “Cadillac Lounge”) in connection

with claims made against Cadillac Lounge by certain models in a lawsuit captioned Tara Leigh

Patrick a/k/a Carmen Electra, Denise Milani a/k/a Denise Trlica, Jaime Edmondson-Longoria,

Jennifer Walcot a/k/a Jennifer Archuleta, Ina Schnitzer a/k/a Jordan Carver, Lucy Pinder, and

Rosa Acosta v. The Cadillac Lounge, LLC and Nancy L. Shappy, pending in the United States

District Court for the District of Rhode Island, Case No. 1:19-cv-00494 (the “Underlying

Action”).

               3.   While FMIC is defending Cadillac Lounge under reservation of rights, it is FMIC’s

position that the Material Published Prior to the Policy Period and/or Electronic Chatrooms or


{B0969584.1}                                        1
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 2 of 21 PageID #: 2




Bulletin Boards exclusions in its policy preclude any duty to defend the Underlying Action.

Because FMIC has no duty to defend Cadillac Lounge, it also has no duty to indemnify Cadillac

Lounge for any potential judgment that may be entered against it in the Underlying Action.

               4.   However, due to Cadillac Lounge’s contrary assertions of coverage, there is a clear

and actual, present, and bona fide controversy between the parties with respect to these issues and

FMIC, therefore, seeks the Court’s declarations of the parties’ respective rights, duties, and

obligations under its insurance policy.

                                    JURISDICTION AND VENUE

               5.   This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

because: (1) there is complete diversity of citizenship between FMIC and Cadillac Lounge, and

(2) the amount in controversy exceeds the sum or value of $75,000, exclusive of interest, fees and

costs.

               6.   FMIC is an insurance company organized and existing under the laws of the state

of Delaware, with its main administrative office in Morristown, New Jersey and, for purposes of

diversity jurisdiction, FMIC is a citizen of Delaware.

           7.       At the time of the commencement of this action and at all times material hereto,

Cadillac Lounge was and is a limited liability company formed under the laws of the state of Rhode

Island. See printout from Rhode Island Department of State, Division of Corporations’ website, a

true and correct copy of which is attached hereto as Exhibit “A.”

           8.       Cadillac Lounge is owned by its sole member, Nancy L. Shappy, who is an

individual domiciled in and a citizen of Rhode Island, and is therefore a citizen of Rhode Island

for purposes of diversity jurisdiction. See Exh. A.




{B0969584.1}                                         2
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 3 of 21 PageID #: 3




           9.        The United States District Court for the District of Rhode Island maintains

jurisdiction of the subject matter of this action pursuant to 28 U.S.C § 2201(a), because this

Complaint for Declaratory Judgment seeks the judicial declaration of the rights, statuses, and legal

relations of and among the parties with regard to contracts of insurance and because an actual case

or controversy of a justiciable nature exists among the parties.

           10.       Venue is proper in the United States District Court for the District of Rhode Island

pursuant to 28 U.S.C. § 1391 because a substantial part of the events giving rise to this action

occurred in this District, one or more parties reside, maintain registered offices and/or conduct

business in this District, and the Underlying Action is pending in this District.

                                       GENERAL ALLEGATIONS

A.             The Underlying Action

           11.       On or about September 20, 2019, Tara Leigh Patrick a/k/a Carmen Electra, Denise

Milani a/k/a Denise Trlica, Jaime Edmondson-Longoria, Jennifer Walcot a/k/a Jennifer Archuleta,

Ina Schnitzer a/k/a Jordan Carver, Lucy Pinder, and Rosa Acosta (“Claimants”) filed the

Underlying Action, seeking a determination of liability and damages against Cadillac Lounge.

           12.       The Complaint in the Underlying Action was initially filed against The Cadillac

Lounge, LLC, and Nancy L. Shappy, its alleged principal and owner. Ms. Shappy, however, was

dismissed from the Underlying Action by the court.

           13.       In the Underlying Action, Claimants allege that they are well-known professional

models and that Cadillac Lounge, a gentleman’s club, engaged in the unauthorized use of their

images, photos, and likeness without their knowledge or consent to promote the club. See

Complaint, a true and correct copy of which is attached hereto as Exhibit “B,” ¶ 18-20.




{B0969584.1}                                          3
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 4 of 21 PageID #: 4




               14.   Claimants further allege that the Cadillac Lounge knowingly used, advertised,

created, printed and distributed images of Claimants in order to create the false impression with

potential clientele that Claimants either worked as strippers or that they endorsed the club. See

Exh. B, ¶¶ 49, 55.

               15.   Claimants claim that the use of their images injured their careers and that Cadillac

Lounge has taken the foregoing actions with the intent of causing irreparable harm to Plaintiffs.

See Exh. B, ¶¶ 61, 69.

               16.   The Underlying Lawsuit attaches the alleged publications as photograph exhibits

that include the dates of each publication on Cadillac Lounge’s social media accounts including

Instagram and Facebook. See Exh. B, Exhibits A-G.

               17.   The only publication alleged to have occurred during FMIC’s policy period of

December 28, 2015 to December 28, 2016 is the publication of Lucy Pinder’s photographs on

November 23, 2016, and November 24, 2016. See Exh. B, Exhibit F.

               18.   However, Claimants also allege that Cadillac Lounge published substantively

similar photos of Lucy Pinder prior to the inception of FMIC’s policy period, on August 6, 2012,

March 26, 2013, and on July 24, 2013. See Exh. B, Exhibit F.

               19.   In Counts I and II of the Underlying Action, Claimants allege violations of § 43 of

the Lanham Act, 15 U.S.C. §§ 1125(a)(1)(A) and 1125(a)(1)(B) for false advertising and false

association. See Exh. B., ¶¶ 70-88. Claimants allege that Cadillac Lounge used their images to

create the false impression with the public that Claimants were affiliated, connected, or associated

with Cadillac Lounge to promote clientele. See Exh. B., ¶¶ 74-75, 82-83. They further allege that

these advertisements were false and misleading because Claimants did not work at the Cadillac




{B0969584.1}                                          4
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 5 of 21 PageID #: 5




Lounge, nor did they agree to appear in these advertisements, thereby deceiving consumers. See

Exh. B., ¶¶ 85-88.

               20.   In Counts III and IV of the Underlying Action, Claimants allege a violation of their

statutory and common law right to privacy, claiming that Cadillac Lounge interfered with their

right not to have their likeness appropriated for any purpose without their consent by using their

images for commercial purposes without their consent and causing them damages by failing to

compensate them. See Exh. B., ¶¶ 89-113.

               21.   In Count V of the Underlying Action, Claimants allege that Cadillac Lounge

breached Rhode Island Gen. Law § 9-1-28 (unauthorized use of name, portrait, or picture) by

willfully publishing their photos to promote the Cadillac Lounge without their consent. See Exh.

B., ¶¶ 114-126.

               22.   In Count VI, Claimants allege that Cadillac Lounge’s publication of their images

without their consent constituted defamation. See Exh. B., ¶¶ 127-139.

               23.   In Count VII, Claimants assert a count for negligence and respondeat superior

because Cadillac Lounge maintained or should have maintained employee policies and procedures

that govern the use of intellectual property, publicity rights, and the image and likeness of

individuals for promotional purposes. See Exh. B., ¶ 141. They further allege that Cadillac

Lounge owed a duty of care to Claimants to ensure that advertising and promotional materials did

not infringe on their property and publicity rights and that Cadillac Lounge breached its duty of

care by failing to adhere to or implement policies and procedures to ensure that the use of

intellectual property, publicity rights, or images and likeness of individuals were not unauthorized,

non-consensual, or false and deceptive. See Exh. B., ¶¶ 140-148.




{B0969584.1}                                          5
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 6 of 21 PageID #: 6




               24.   In Count VIII, Claimants allege that they were the exclusive owners of all rights,

title and interest in their images and that Cadillac Lounge converted their property rights in these

images for its financial gain. See Exh. B., ¶¶ 149-152.

               25.   In Count IX, Claimants allege that Cadillac Lounge published their images to

promote the club and that the publication was for the purpose of creating a false impression to the

public that Claimants worked at or endorsed Cadillac Lounge, resulting in Cadillac Lounge being

unjustly enriched. See Exh. B., ¶¶ 153-160.

               26.   In Count X (quantum meruit), Claimants allege that they are internationally known

models who earn their living making appearances and via advertisements and publications and that

Cadillac Lounge availed itself of the benefit of being associated with Claimants and making it

appear as if Claimants were affiliated with the club, but failed to compensate Claimants for the use

of their images. See Exh. B., ¶¶ 161-165.

               27.   As a result of Cadillac Lounge’s alleged conduct, Claimants demand judgment in

the Underlying Action, including actual damages, punitive damages, treble damages, and costs

and attorney’s fees. See Exh. B., Prayer for Relief.

               28.   Cadillac Lounge has tendered the Underlying Lawsuit to FMIC for defense and

liability coverage under an insurance policy issued by FMIC to Cadillac Lounge.

               29.   Plaintiff FMIC is currently providing a defense to Cadillac Lounge under a full

reservation of rights. A true and correct copy of the reservation of rights letter is attached hereto

as Exhibit “C.”

B.             The FMIC Insurance Policy

               30.   FMIC issued a Commercial General Liability (“CGL”) Policy to the Cadillac

Lounge for policy period December 28, 2015 to December 28, 2016, under Policy Number MA-




{B0969584.1}                                         6
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 7 of 21 PageID #: 7




CGL-0000060456-01 (the “FMIC Policy”), providing a Personal & Advertising Injury Limit of

$1,000,000. A true and correct copy of the FMIC Policy is attached hereto as Exhibit “D.”

               31.   FMIC also issued a second CGL Policy to the Cadillac Lounge for policy years

December 28, 2016, through December 28, 2017, providing a Personal & Advertising Injury Limit

of $1,000,000 (“Second FMIC Policy”). The Underlying Lawsuit does not allege that any of the

publications occurred during the policy period of the Second FMIC Policy.

               32.   The FMIC Policy’s Insuring Agreement for Personal & Advertising Injury states in

relevant part, as follows:

                                          SECTION I - COVERAGES

                                                    ***

               COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

                     1.     Insuring Agreement

                            a.       We will pay those sums that the insured becomes legally obligated
                            to pay as damages because of "personal and advertising injury" to which
                            this insurance applies. We will have the right and duty to defend the insured
                            against any "suit" seeking those damages. However, we will have no duty
                            to defend the insured against any "suit" seeking damages for "personal and
                            advertising injury" to which this insurance does not apply. We may, at our
                            discretion, investigate any offense and settle any claim or "suit" that may
                            result.

                                   (1) The amount we will pay for damages is limited as described
                                   in Section III -- Limits Of Insurance; and

                                   (2) Our right and duty to defend ends when we have used up
                                   the applicable limit of insurance in the payment of judgments
                                   or settlements under Coverages A or B or medical expenses
                                   under Coverage C.

                                   No other obligation or liability to pay sums or perform acts or
                                   services is covered unless explicitly provided for under
                                   Supplementary Payments • Coverages A or B.




{B0969584.1}                                          7
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 8 of 21 PageID #: 8




                    b.       This insurance applies to "personal and advertising injury" caused
                    by an offense arising out of your business but only if the offense was
                    committed in the "coverage territory" during the policy period.

               2.   Exclusions

                    This insurance does not apply to:

                    a.       Knowing Violation Of Rights Of Another

                    "Personal and advertising injury" caused by or at the direction of the insured
                    with knowledge that the act would violate the rights of another and would
                    inflict "personal and advertising injury."

                    b.        Material Published With Knowledge Of Falsity

                    “Personal and advertising injury” arising out of oral or written publication
                    of material, if done by or at the direction of the insured with knowledge of
                    its falsity.

                    c.        Material Published Prior to the Policy Period

                    "Personal and advertising injury" arising out of oral or written publication
                    of material whose first publication took place before the beginning of the
                    policy period.

                                                  ***

                    i.         Infringement of Copyright, Patent, Trademark or Trade
                    Secret


                    "Personal and advertising injury" arising out of the infringement of
                    copyright, patent, trademark, trade secret or other intellectual property
                    rights. Under this exclusion, such other intellectual property rights do not
                    include the use of another's advertising idea in your "advertisement." This
                    exclusion does not apply to infringement, in your "advertisement", of
                    copyright, trade dress or slogan.

                                                  ***

                    k.       Electronic Chatrooms or Bulletin Boards

                    "Personal and advertising injury" arising out of an electronic chatroom or
                    bulletin board the insured hosts, owns, or over which the insured exercises
                    control.


{B0969584.1}                                  8
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 9 of 21 PageID #: 9




                                                          ***

                            l.         Unauthorized Use of Another's Name or Product

                            "Personal and advertising injury" arising out of the unauthorized use of
                            another's name or product in your email address, domain name or metatag,
                            or any other similar tactics to mislead another's potential customers.

                                                          ***

               33.   Section V- DEFINITIONS of the Policy contains the following relevant definitions:

                     1.     "Advertisement" means a notice that is broadcast or published to the
                            general public or specific market segments about your goods, products or
                            services for the purpose of attracting customers or supporters. For the
                            purposes of this definition:
                            a.     Notices that are published include material placed on the Internet or
                            on similar electronic means of communication; and
                            b.       Regarding web-sites, only that part of a website that is about
                            your goods, products, or services for the purposes of attracting customers
                            or supporters is considered an advertisement.
                                                          ***
                     13.    "Occurrence" means an accident, including continuous or repeated
                            exposure to substantially the same general harmful conditions.

                     14.    "Personal and advertising injury" means injury, including consequential
                            "bodily injury," arising out of one or more of the following offenses:
                            a. False arrest, detention or imprisonment;

                            b. Malicious prosecution;

                            c. The wrongful eviction from, wrongful entry into, or invasion of the right
                               of private occupancy of a room, dwelling or premises that a person
                               occupies, committed by or on behalf of its owner landlord or lessor;

                            d. Oral or written publication, in any manner, of material that slanders or
                               libels a person or organization or disparages a person's or organization's
                               goods, products or services;

                            e. Oral or written publication, in any manner, of material that violates a
                               person’s right of privacy;

                            f. The use of another’s adverting idea in your "advertisement"; or



{B0969584.1}                                          9
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 10 of 21 PageID #: 10




                             g. Infringing upon another’s copyright, trade dress or slogan in your
                                "advertisement".

                                                      ***

                34.   The FMIC Policy also contains         the   following exclusionary     endorsement

 FMIC•GL•2088(02/2012), which modifies the insurance provisions:


                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                             CAREFULLY.

                               EXCLUSION - PUNITIVE OR EXEMPLARY DAMAGES

                             This endorsement modifies insurance provided under the following:

                           COMMERCIAL GENERAL LIABILITY COVERAGE PART
                        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE
                        PART OWNERS AND CONTRACTORS PROTECTIVE COVERAGE
                               PART LIQUOR LIABILITY COVERAGE PART

                      This insurance does not apply to any claim for punitive or exemplary damages,
                      fines or penalties imposed by law, restitution or any damages which are a multiple
                      of, or in addition to, compensatory damages including related interest or costs
                      weather or not such damages, related interest or costs are characterized as
                      punitive or exemplary damages (hereinafter referred to as punitive or exemplary
                      damages). If a "suit" shall have been brought against the insured for a claim falling
                      within the coverage provided under the policy, seeking both compensatory and
                      punitive or exemplary damages, then the company will afford a defense to such
                      action; however, the company shall not have an obligation to pay for any costs,
                      interest, or damages attributable to punitive or exemplary damages.

                      ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
                      UNCHANGED.

                                                      ***

                35.   The FMIC Policy also contains endorsement CG 00 68 05 09, which reads as

 follows:

                               RECORDING AND DISTRIBUTION OF MATERIAL OR
                               INFORMATION IN VIOLATION OF LAW EXCLUSION

                      This endorsement modifies insurance provided under the following:



 {B0969584.1}                                          10
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 11 of 21 PageID #: 11




                      COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                     ***

                      B. Exclusion p. of Paragraph 2. Exclusions of Section I - Coverage B - Personal
                      And Advertising Injury

                      Liability is replaced by the following:

                             2. Exclusions

                             This insurance does not apply to:

                             p. Recording And Distribution Of Material Or Information                  In
                             Violation Of Law

                             "Personal and advertising injury" arising directly or indirectly out of any
                             action or omission that violates or is alleged to violate:

                             (1) The Telephone Consumer Protection Act (TCPA), including any
                                 amendment of or addition to such law;

                             (2) The CAN-SPAM Act of 2003, including any amendment of or addition
                             to such law;

                             (3) The Fair Credit Reporting Act (FCRA), and any amendment of or
                             addition to such law, including the Fair and Accurate Credit Transaction
                             Act (FACTA); or

                             (4)       Any federal, state or local statute, ordinance or regulation, other
                             than the TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments
                             and additions,     that addresses, prohibits, or limits the printing,
                             dissemination, disposal, collecting, recording, sending, transmitting,
                             communicating or distribution of material or information

                                                     ***

                36.   The FMIC Policy also contains Commercial General Liability Coverage Form CG

 21 06 05 14 EXCLUSION -- ACCESS OR DISCLOSURE OF CONFIDENTIAL OR

 PERSONAL INFORMATION AND DATE - RELATED LIABILITY- WITH LIMITED

 BODILY INJURY EXCEPTION, which states in pertinent part:




 {B0969584.1}                                          11
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 12 of 21 PageID #: 12




                      This endorsement modifies insurance provided under the following:

                      COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                     ***

                      B. The following is added to Paragraph 2. Exclusions of Section I -
                      Coverage B - Personal and Advertising Injury Liability:

                             2. Exclusions

                             This insurance does not apply to:

                             Access or Disclosure of Confidential Or Personal Information

                             “Personal and advertising injury" arising out of any access to or disclosure
                             of any person's or organization's confidential or personal information,
                             including patents, trade secrets, processing methods, customer lists,
                             financial information, credit card information, health information or any
                             other type of nonpublic information.

                             This exclusion applies even if damages are claimed for notification costs,
                             credit monitoring expenses, forensic expenses, public relations expenses or
                             any other loss, cost or expense incurred by you or others arising out of any
                             access to or disclosure of any person's or organization's confidential or
                             personal information.

                           COUNT I – DECLARATORY JUDGMENT
           (Insuring Agreement and Materials Published Prior to Policy Period Exclusion)

                37.   FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.

                38.   FMIC has a duty to defend under Coverage B only if the “personal and advertising

 injury” was caused by an offense that was committed during FMIC’s policy period and the

 “personal and advertising injury” is not excluded. All of the alleged offenses in the Underlying

 Action stem from the unauthorized publications of Claimants’ photos.




 {B0969584.1}                                         12
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 13 of 21 PageID #: 13




                39.   The only publication alleged to have occurred during FMIC’s policy period of

 December 28, 2015 to December 28, 2016 is the publication of Lucy Pinder’s photographs on

 November 23, 2016, and November 24, 2016. See Exh. B, Exhibit F.

                40.   However, according to the Underlying Complaint, Cadillac Lounge first published

 photographs of Lucy Pinder prior to the inception of the FMIC Policy, on August 6, 2012, March

 26, 2013, and July 24, 2013. See Exh. B, Exhibit F.

                41.   The photographs of Lucy Pinder allegedly published prior to the inception of the

 FMIC Policy were substantively similar to the photographs allegedly published during the policy

 period of the FMIC Policy.

                42.   The FMIC Policy contains a “Material Published Prior to the Policy Period”

 exclusion, which precludes coverage for “personal and advertising injury” arising out of written

 publication of material whose first publication took place before the beginning of the policy period.

 See Exh. D. The “Material Published Prior to the Policy Period” exclusion applies to bar coverage

 for the only offense alleged to have occurred during the FMIC policy period.

                43.   Accordingly, FMIC has no duty to defend Cadillac Lounge in the Underlying

 Action, and consequently has no duty to indemnify Cadillac Lounge for any judgment that may be

 entered against it.

                44.   Alternatively, and in any event, FMIC is only obligated to pay those sums that

 Cadillac Lounge becomes legally obligated to pay as damages because of “personal and

 advertising” injury if the offense was committed during FMIC’s policy period.

                45.   All of the other alleged publications of Claimants’ photographs were alleged to

 have occurred outside of the FMIC policy period. See Exh. B, Exhibit F.




 {B0969584.1}                                        13
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 14 of 21 PageID #: 14




                46.   Accordingly, FMIC has no duty to indemnify Cadillac Lounge for damages because

 of “personal and advertising injury” for publications of Claimants’ photographs that occurred

 outside of the FMIC policy period.

                               COUNT II – DECLARATORY JUDGMENT
                           (Electronic Chatrooms or Bulletin Boards Exclusion)

                47.   FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.

                48.   The FMIC Policy contains an “Electronic Chatrooms or Bulletin Boards”

 exclusion, which precludes coverage for “personal and advertising injury” arising out of an

 electronic chatroom or bulletin board the insured hosts, owns, or over which the insured exercises

 control. See Exh. D.

                49.   According to the Underlying Complaint, all of the alleged offenses in the

 Underlying Action stem from Cadillac Lounge’s unauthorized publications of Claimants’ images

 and likenesses via electronic social media chatrooms and bulletin boards such as the Facebook,

 Twitter and Instagram pages controlled by Cadillac Lounge and/or its agents and employees. See

 Exh. B., ¶¶ 46-51. The “Electronic Chatrooms or Bulletin Boards” exclusion therefore applies to

 bar coverage.

                50.   Accordingly, FMIC has no duty to defend Cadillac Lounge in the Underlying

 Action, and consequently has no duty to indemnify Cadillac Lounge for any judgment that may be

 entered against it.

                             COUNT III – DECLARATORY JUDGMENT
                           (Knowing Violation of Rights of Another Exclusion)

                51.   FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.




 {B0969584.1}                                        14
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 15 of 21 PageID #: 15




                52.   The FMIC Policy contains a “Knowing Violation of Rights of Another” exclusion,

 which precludes coverage for damage or injury caused by or at the direction of the insured with

 the knowledge that the act would violate the rights of another and would inflict “personal and

 advertising injury.” See Exh. D.

                53.   According to the Underlying Complaint, Cadillac Lounge’s conduct was willful,

 deliberate, and/or part of a scheme resulting in damage, and Cadillac Lounge knew or should have

 known that it had no right to use Claimants’ images or likeness. See Exh. B., ¶¶ 51, 56, 59, 69,

 77, 86, 99, 113, 126, 134, 155.

                54.   Accordingly, FMIC has no duty to indemnify Cadillac Lounge for damages because

 of “personal and advertising injury” to the extent such injury was caused by or at the direction of

 Cadillac Lounge with knowledge that the act would violate Claimants’ rights and would inflict

 “personal and advertising injury.”

                             COUNT IV – DECLARATORY JUDGMENT
                        (Material Published With Knowledge of Falsity Exclusion)

                55.   FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.

                56.   The FMIC Policy contains a “Material Published With Knowledge of Falsity”

 exclusion, which precludes coverage for “personal and advertising injury” arising out of any oral

 or written publication made by or at the direction of the insured with knowledge of its falsity. See

 Exh. D.

                57.   According to the Underlying Complaint, Cadillac Lounge knew or should have

 known that it had no right to use Claimants’ images and likeness to promote its business, and that

 Cadillac Lounge’s use of Claimants’ photographs and likeness was willful and deliberate. See

 Exh. B., ¶¶ 51, 56, 59, 69, 77, 86, 99, 113, 126, 134, 155.



 {B0969584.1}                                        15
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 16 of 21 PageID #: 16




                58.   Accordingly, FMIC has no duty to indemnify Cadillac Lounge for damages because

 of “personal and advertising injury” to the extent such injury arose out of Cadillac Lounge’s

 publications of Claimants’ photographs with knowledge of their falsity.

                               COUNT V – DECLARATORY JUDGMENT
                 (Infringement of Copyright, Patent, Trademark or Trade Secret Exclusion)

                59.   FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.

                60.   The FMIC Policy contains an “Infringement of Copyright, Patent, Trademark or

 Trade Secret” exclusion, which precludes coverage for “personal and advertising injury” arising

 out of the infringement of copyright, patent, trademark, trade secret or other intellectual property

 rights. See Exh. D.

                61.   According to the Underlying Complaint, Claimants allege that Cadillac Lounge

 used their images to create the false impression with the public that Claimants were affiliated,

 connected, or associated with Cadillac Lounge to promote clientele. See Exh. B., ¶¶ 74-75, 82-

 83. Claimants further allege a violation of their statutory and common law right to privacy, and

 the unauthorized use of their photographs. See Exh. B., ¶¶ 89-126. They further allege that

 Cadillac Lounge failed to maintain employee policies and procedures that govern the use of

 intellectual property, publicity rights, and the image and likeness of individuals for promotional

 purposes. See Exh. B., ¶ 141. They further allege that Cadillac Lounge owed a duty of care to

 Claimants to ensure that advertising and promotional materials did not infringe on their property

 and publicity rights and that Cadillac Lounge breached its duty of care by failing to adhere to or

 implement policies and procedures to ensure that the use of intellectual property, publicity rights,

 or images and likeness of individuals were not unauthorized, non-consensual, or false and

 deceptive. See Exh. B., ¶¶ 140-148.



 {B0969584.1}                                        16
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 17 of 21 PageID #: 17




                62.      Accordingly, FMIC has no duty to indemnify Cadillac Lounge for damages because

 of “personal and advertising injury” to the extent such injury arose out of Cadillac Lounge’s

 infringement of copyright, patent, trademark, trade secret or other intellectual property rights of

 Claimants.

                                  COUNT VI – DECLARATORY JUDGMENT
                      (Recording and Distribution of Material in Violation of Law Exclusion)

                63.      FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.

                64.      The FMIC Policy contains a “Recording and Distribution of Material in Violation

 of Law” exclusion, by endorsement, which precludes coverage for “personal and advertising

 injury” arising out of any action or omission that violates or is alleged to violate any federal, state

 or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003 or FCRA

 and their amendments and additions, that addresses, prohibits, or limits the printing, dissemination,

 disposal, collecting, recording, sending, transmitting, communicating or distribution of material or

 information.

                65.      Claimants allege that Cadillac Lounge breached § 43 of the Lanham Act, 15 U.S.C.

 §§ 1125(a)(1)(A) and 1125(a)(1)(B) for false advertising and false association. See Exh. B., ¶¶

 70-88. Claimants further allege that Cadillac Lounge breached their statutory right to privacy

 (Exh. B., ¶¶ 89-113) and Rhode Island Gen. Law § 9-1-28 (unauthorized use of name, portrait, or

 picture) by willfully publishing their photos to promote the Cadillac Lounge without their consent.

 See Exh. B., ¶ 114-126.

                66.      Accordingly, FMIC has no duty to indemnify Cadillac Lounge for damages because

 of “personal and advertising injury” to the extent such injury arose out of any action or omission

 by Cadillac Lounge that violates any federal, state or local statute, ordinance or regulation, other



 {B0969584.1}                                           17
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 18 of 21 PageID #: 18




 than the TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments and additions, that

 addresses, prohibits, or limits the printing, dissemination, disposal, collecting, recording, sending,

 transmitting, communicating or distribution of material or information.

                             COUNT VII – DECLARATORY JUDGMENT
                       (Unauthorized Use of Another’s Name or Product Exclusion)

                67.   FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.

                68.   The FMIC Policy contains an “Unauthorized Use of Another’s Name or Product”

 exclusion, which precludes coverage for “personal and advertising injury” arising out of the

 unauthorized use of another’s name or product in your email address, domain name or metatag, or

 any other similar tactics to mislead another’s potential customers.

                69.   According to the Underlying Complaint, Cadillac Lounge used similar tactics to

 mislead potential customers by using, advertising, creating, printing and distributing images of

 Claimants in order to create the false impression with potential clientele that Claimants either

 worked as strippers or that they endorsed the club. See Exh. B, ¶¶ 49, 55.

                70.   Accordingly, FMIC has no duty to indemnify Cadillac Lounge for damages because

 of “personal and advertising injury” to the extent such injury arose out of Cadillac Lounge’s

 unauthorized use of Claimants’ names and photographs to mislead potential customers.

                             COUNT VIII – DECLARATORY JUDGMENT
                 (Access or Disclosure of Confidential Or Personal Information Exclusion)

                71.   FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.

                72.   The FMIC Policy contains an “Access or Disclosure of Confidential Or Personal

 Information” exclusion, by endorsement, which precludes coverage for “personal and advertising




 {B0969584.1}                                        18
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 19 of 21 PageID #: 19




 injury” arising out of any access to or disclosure of any person’s or organization’s confidential or

 personal information.

                73.   According to the Underlying Complaint, Cadillac Lounge disclosed personal

 information relating to Claimants – their photographs - to promote the club. See Exh. B, ¶¶ 61,

 69.

                74.   Accordingly, FMIC has no duty to indemnify Cadillac Lounge for damages because

 of “personal and advertising injury” to the extent such injury arose out of Cadillac Lounge’s

 disclosure of Claimants’ confidential or personal information.

                              COUNT IX – DECLARATORY JUDGMENT
                               (Punitive or Exemplary Damages Exclusion)

                75.   FMIC incorporates by reference as though fully set forth herein the allegations

 contained in Paragraphs 1 through 36 of this Complaint for Declaratory Judgment.

                76.   The FMIC Policy contains a “Punitive or Exemplary Damages” exclusion, by

 endorsement, which precludes coverage for punitive or exemplary damages, fines or penalties

 imposed by law, restitution or any damages which are a multiple of, or in addition to, compensatory

 damages including related interest or costs whether or not such damages, related interest or costs

 are characterized as punitive or exemplary damages.

                77.   Claimants seek punitive and/or treble damages in the Underlying Complaint. See

 Exh. B., Prayer for Relief.

                78.   Accordingly, FMIC has no duty to indemnify Cadillac Lounge for the “Punitive or

 Exemplary Damages” sought by Claimants.

                WHEREFORE, FIRST MERCURY INSURANCE COMPANY respectfully requests that

 this Court:

       a. Take jurisdiction over this matter;


 {B0969584.1}                                        19
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 20 of 21 PageID #: 20




       b. Enter judgment declaring that FIRST MERCURY INSURANCE COMPANY has no
          obligation to defend or indemnify THE CADILLAC LOUNGE, LLC in connection with
          the Underlying Action because the Material Published Prior to the Policy Period exclusion
          precludes coverage;

       c. Enter judgment declaring that FIRST MERCURY INSURANCE COMPANY has no
          obligation to defend or indemnify THE CADILLAC LOUNGE, LLC in connection with
          the Underlying Action because the Electronic Chatrooms or Bulletin Boards exclusion
          precludes coverage;

 Alternatively and to the extent this Court finds FIRST MERCURY INSURANCE COMPANY
 has a duty to defend THE CADILLAC LOUNGE, LLC in connection with the Underlying Action:

       d. Enter judgment declaring that FIRST MERCURY INSURANCE COMPANY’s duty to
          indemnify THE CADILLAC LOUNGE, LLC in connection with the Underlying Action is
          limited by the following exclusions:
              a. Knowing Violation of Rights of Another,
              b. Material Published With Knowledge of Falsity,
              c. Infringement of Copyright, Patent, Trademark or Trade Secret,
              d. Recording and Distribution of Material in Violation of Law,
              e. Unauthorized Use of Another’s Name or Product,
              f. Access or Disclosure of Confidential Or Personal Information, and/or
              g. Punitive or Exemplary Damages; and

       e. Award FIRST MERCURY INSURANCE COMPANY any other relief that this Court
          deems equitable and just.

                                               DEFENDANT,
                                               FIRST MERCURY INSURANCE COMPANY
                                               BY ITS ATTORNEYS,

 Date:          3/4/21                          /s/ Scott M. Carroll
                                               Scott M. Carroll, Esquire (#7624)
                                               scarroll@boyleshaughnessy.com
                                               Boyle | Shaughnessy Law PC
                                               One Turks Head Place, Suite 1330
                                               Providence, RI 02903
                                               (401) 270-7676 Telephone
                                               (401) 454-4005 Facsimile




 {B0969584.1}                                    20
Case 1:21-cv-00106-JJM-PAS Document 1 Filed 03/04/21 Page 21 of 21 PageID #: 21




                                        CERTIFICATION

         I hereby certify that on the March 4, 2021, I filed the foregoing document filed through the
ECF system which will send notice electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                /s/ Scott M. Carroll
                                               Scott M. Carroll, Esquire (#7624)




 {B0969584.1}                                    21
